DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 7, 12, 14-15 and 21-22 are rejected under 35 U.S.C. 103 as unpatentable over Bateman (US 20040084613 A1) in view of Baumann (US 20110111513 A1).
Regarding claim 1, Bateman teaches a method of mass spectrometry ([0003]) comprising:
Forming one or more first groups of ions by operating a first device (ion optical device, [0075]) in a high transmission mode of operation;
Forming one or more second groups of ions by operating said first device in a low transmission mode of operation (varying intensity of ion signals received by a mass analyzer by switching the ion optical device, [0076], i.e. changing from a high transmission mode of operation to a low transmission mode of operation);

Analyzing said one or more second groups of ions to generate one or more second data sets, wherein each of said one or more second groups of ions comprises fewer ions than each of said one or more first groups of ions (obtaining second mass spectrum when fewer ions are received by analyzer, [0078]);
Determining whether said one or more first data sets comprises saturated and/or distorted data by comparing data form said one or more first data sets with data from said one or more second data sets (comparing ratio of intensity of mass spectral peaks in first and second data, [0057], to determine whether first mass spectral data may be saturated, [0056]);
Wherein when it is determined that said one or more first data sets comprise saturated and/or distorted data, then said method further comprises:
Replacing said saturated and/or distorted data from said one or more first data sets with corresponding data from said one or more second data sets (replace first mass spectral data with second mass spectral data if data is saturated, [0079]).
Bateman does not teach accumulating ions within an ion trap, trapping region or accumulation region, wherein forming said one or more first groups of ions and forming said one or more second groups of ions comprises accumulating ions for the same period of time, and wherein analyzing said one or more first groups of ions and said one or more second groups of ions comprises analyzing ions downstream of said ion trap, trapping region or accumulation region.

It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the TOF mass analyzer of Bateman with an ion trap-TOF mass analyzer since Baumann teaches that the combination of an ion trap and a TOF analyzer allows higher ion transmission and effective MSn operation compared to TOF analysis alone ([0093]) and the method of Bateman (removing saturated data from a data set) does not depend on the exact type of mass analyzer used downstream of the switched ion optical device which changes the ion transmission rate.  This would result in ions being accumulated prior to the mass analyzer.  It would further be obvious to one of ordinary skill in the art to accumulate the first and second groups of ions for the first and second periods of time, since Bateman teaches that “preferably substantially the same amount of time is spent in the first mode as in the second mode” ([0040]) so one of ordinary skill in the art would be motivated to accumulate ions for the same duration of time in both modes to ensure that both modes take the same amount of time.
	Regarding claim 2, Bateman teaches passing said ions through the first device (device is a lens which collimates ions, [0028]).
	Regarding claim 3, Bateman teaches that the first device is an ion lens ([0028]).
	Regarding claim 5, Bateman teaches that the step of determining whether said first one or more data sets comprises saturated and/or distorted data by comparing data from said one or more first data sets with data from said one or more second data sets comprises determining whether data from said one or more first data sets differs from 
	Regarding claim 7, Bateman teaches that the step of determining whether said first one or more data sets comprises saturated and/or distorted data by comparing data from said one or more first data sets with data from said one or more second data sets comprises determining whether data from said one or more first data sets differs from data from said one or more second data sets in terms of an intensity ratio between two or more ion peaks (comparing ratio of peaks, [0057]).
	Regarding claim 12, Bateman teaches that the step of analyzing said one or more first group of ions and/or one or more of said second groups of ions comprises determining the mass to charge ratio of said one or more first groups of ions (m/z ratio data, figs 4(a)-4(d)).
Regarding claim 14, Bateman teaches a mass spectrometer ([0003]) comprising:
One or more first device (ion optical device, [0075]), wherein said spectrometer is configured to form one or more first groups of ions by operating one or more of said one or more first devices in a high transmission mode of operation, and wherein said spectrometer is configured to form one or more second groups of ions by operating one or more of said first devices in a low transmission mode of operation (varying intensity of ion signals received by a mass analyzer by switching the ion optical device, [0076], i.e. changing from a high transmission mode of operation to a low transmission mode of operation);

A control system ([0110-0112]) configured to determine whether said one or more first data sets comprises saturated and/or distorted data by comparing said one or more first data sets with said one or more second data sets (comparing ratio of intensity of mass spectral peaks in first and second data, [0057], to determine whether first mass spectral data may be saturated, [0056]);
Wherein said control system is further configured to, when it is determined that said one or more first data sets comprise saturated and/or distorted data:
Replace said saturated and/or distorted data from said one or more first data sets with corresponding data from said one or more second data sets (replace first mass spectral data with second mass spectral data if data is saturated, [0079]).
Bateman does not teach accumulating ions within an ion trap, trapping region or accumulation region, wherein forming said one or more first groups of ions and forming said one or more second groups of ions comprises accumulating ions for the same period of time, and wherein analyzing said one or more first groups of ions and said one or more second groups of ions comprises analyzing ions downstream of said ion trap, trapping region or accumulation region

It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the TOF mass analyzer of Bateman with an ion trap-TOF mass analyzer since Baumann teaches that the combination of an ion trap and a TOF analyzer allows higher ion transmission and effective MSn operation compared to TOF analysis alone ([0093]) and the method of Bateman (removing saturated data from a data set) does not depend on the exact type of mass analyzer used downstream of the switched ion optical device which changes the ion transmission rate.  This would result in ions being accumulated prior to the mass analyzer.  It would further be obvious to one of ordinary skill in the art to accumulate the first and second groups of ions for the first and second periods of time, since Bateman teaches that “preferably substantially the same amount of time is spent in the first mode as in the second mode” ([0040]) so one of ordinary skill in the art would be motivated to accumulate ions for the same duration of time in both modes to ensure that both modes take the same amount of time.
Regarding claim 15, Bateman teaches that the first device is an ion lens ([0028]).
Regarding claim 21, It would be obvious to one of ordinary skill in the art to set the accumulation time period for the first group of ions to be equal to the time period in which ions are passing through the upstream device (and/or being separated by a chromatography system further upstream) in order to ensure that all ions are being 
Regarding claim 22, Bateman teaches analyzing said one or more first groups of ions and one or more second groups of ions using a time of flight mass analyzer ([0075]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bateman in view of Baumann and in further view of Mukaibatake (US 20140299762 A1).
Regarding claim 6, Bateman and Baumann teach all the limitations of claim 5 as described above.  Bateman does not state that the expected intensity scaling factor (predicted ratio) corresponds to the ratio between the number of ions in said one or more first groups of ions to the number of ions in said one or more second groups of ions. 
 However it is known to one of ordinary skill in the art that the peak height of a m/z peak in mass spectrometry data corresponds to the number of ions at the peak (ion intensity reflects the amount of ions, Mukaibatake [0035]).
Therefore it would be obvious to one of ordinary skill in the art to set the predicted ratio of Bateman to be the approximate ratio between the number of ions in the first group and the number of ions in the second group, as one of ordinary skill in the art would expect the difference in peak heights to correspond to this ratio if all other conditions are equal.
Claims 10, 11, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bateman in view of Baumann and in further view of Loboda (US 20020070338 A1).
Regarding claims 10 and 18, Bateman and Baumann teach all the limitations of claims 1 and 14 as described above.  Bateman and Baumann do not teach separating said one or more first groups of ions and/or said one or more second groups of ions according to one or more first physico-chemical properties before said step of analyzing said one or more first groups of ions and/or said one or more second groups of ions, or a separation device configured to separate the ions based on one or more first physico-chemical properties.
Loboda teaches a mass spectrometry system and method including separating ions according to a physico-chemical property (in ion mobility separator 12) before analyzing the ions (in TOF 14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bateman by adding the ion mobility spectrometer of Brown before the TOF system of Bateman, as Brown teaches that a combination of ion mobility-TOF mass spectrometry can improve the sensitivity of a TOF mass spectrometer ([0035]) and allow separation of ions with similar m/z ratios which could not be distinguished by the TOF analyzer alone ([0085-0086]).
Regarding claims 11 and 19, Loboda teaches that the first physico-chemical property is ion mobility.
Regarding claims 13 and 20, Bateman and Baumann teach all the limitations of claims 1 and 14 as argued above.  Bateman and Baumann do not teach that the 
Loboda teaches an ion-mobility TOF analyzer (fig. 1) configured to determine an ion mobility of ions.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bateman and Baumann by adding the ion mobility spectrometer of Brown before the TOF system of Bateman, as Brown teaches that a combination of ion mobility-TOF mass spectrometry can improve the sensitivity of a TOF mass spectrometer ([0035]) and allow separation of ions with similar m/z ratios which could not be distinguished by the TOF analyzer alone ([0085-0086]).  The combination could be considered a single analyzer that determined the ion mobility along with the m/z ratios of the ions.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DAVID E SMITH/           Examiner, Art Unit 2881